            Case 1:19-cv-01445-LGS Document 48 Filed 10/24/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BILL WISSER

                               Plaintiff,                     Case No. 1:19-cv-01445-LGS

      - against -

VOX MEDIA, INC.,


                               Defendant.



                           DECLARATION OF JAMES FREEMAN


       I, James Freeman, hereby declare under the penalty of perjury that the following is true

and correct to the best of my personal knowledge and belief:

       1.       I submit this declaration in opposition to the motion for sanctions filed by

Defendant Vox Media, Inc. (“Vox”).

My Background

       2.       Since 2001, I have been admitted to practice law in this District continuously and

in good standing.

       3.       I have been employed at Liebowitz Law Firm, PLLC (“LLF”) since July 2017. I

started as an associate and then assumed the title of senior counsel. I joined the firm because I

specialize in copyright law and believe in LLF’s mission to vindicate the public interest by

prosecuting infringement claims on behalf of individual Artists and content creators. LLF not

only serves its clients by securing compensation; it also acts as private attorney general to

enforce one of the only civil actions that is specifically enshrined in the U.S. Constitution.




                                                  1
            Case 1:19-cv-01445-LGS Document 48 Filed 10/24/19 Page 2 of 6



       4.       I am not a partner at LLF and do not have an equity stake in the law firm.

       5.       As a member of the bar of this Court (and the Eastern District of New York), I

have filed notices of appearances in approximately 186 cases. Of those, I have served as lead

counsel in approximately 75 cases. With respect to the balance, I have served as co-counsel with

Richard Liebowitz, the founder and sole member of LLF.

       6.       In addition to the 186 federal cases in which I have filed a notice of appearance, I

have also worked on hundreds of cases since July 2017 that have been filed by Mr. Liebowitz in

which I have not filed a notice of appearance. The present action is one of those cases.

       7.       In over eighteen years of continuous practice, I have never been sanctioned nor

disciplined by any court, state or federal. Only one sanctions motion has been lodged against me

and that motion was denied. Mahan v. Roc Nation, LLC, No. 14 CIV. 5075 (LGS), 2016 WL

4718018, at *1 (S.D.N.Y. Sept. 9, 2016).

       8.       Mr. Liebowitz has, or has had, over 1000 clients, and I have represented only a

fraction of those. The nature of my employment with LLF presents the opportunity to assist Mr.

Liebowitz on cases where he serves as lead counsel. However, as a practical matter, I cannot file

a notice of appearance on every case that Mr. Liebowitz has filed on behalf of his clients. Nor

can I file a notice of appearance on every case where he requests my assistance with discovery,

motion practice, per diem appearances, defaults or administrative matters. Mr. Liebowitz has

filed over 650 cases this year alone, many of them out of Circuit.

I am Not Attorney of Record in This Case

       9.       In the present action, I have not filed a notice of appearance and I am therefore

not counsel of record in this case. I was not counsel of record at any time during the alleged

conduct which forms the basis of Vox’s motion for sanctions.




                                                  2
          Case 1:19-cv-01445-LGS Document 48 Filed 10/24/19 Page 3 of 6



        10.     I am not the signatory to any engagement letter with Bill Wisser and do not have a

financial interest in the outcome of this proceeding. I do not have any authority to settle this

action and do not make final decisions regarding settlement or disposition of this action.

        11.     In the eighteen cases filed by Mr. Liebowitz on behalf of Mr. Wisser, I have never

filed a notice of appearance on behalf of Wisser in any one of his cases.

        12.     Throughout the pendency of this action, I have not personally maintained a

calendar of discovery deadlines because I am not counsel of record. Mr. Liebowitz informs me

of applicable deadlines when he needs my assistance.

        13.     While it is my ordinary practice to maintain handwritten notations of my billable

time in cases where I am counsel of record, particularly in those cases where I serve as lead

counsel, I did not maintain time records in this case because I am not counsel of record.

        14.     I appeared before the Court on September 19, 2019 to assist Mr. Liebowitz and

LLF in defending against Vox’s motion for sanctions. My appearance that day was on a per

diem basis. I routinely make per diem court appearances in this District and the Eastern District

on behalf of Mr. Liebowitz’s clients who require coverage at court conferences, but without

filing an official notice of appearance.

My Participation in this Case

        15.     Pursuant to Mr. Liebowitz’s instructions, I served Mr. Wisser’s written discovery

responses on June 7, 2019.

        16.     Rule 26(g)(1) provides that “every discovery request, response, or objection must

be signed by at least one attorney of record.” Furthermore, Rule 26(g)(1)(A) provides that the

effect of such signature is that the attorney is certifying that “with respect to a disclosure, it is

complete and correct as of the time it is made.”




                                                   3
          Case 1:19-cv-01445-LGS Document 48 Filed 10/24/19 Page 4 of 6



       17.     Given that I was not attorney of record at the time that Mr. Wisser’s initial

discovery responses were served on June 7, 2019, I did not (and could not) sign any of the

written responses to Vox’s discovery requests. Accordingly, I did not (and could not) certify that

Wisser’s substantive responses were complete and correct as of the time they were made.

       18.     On June 7, 2019, I signed two certificates of service stating that I had served

Plaintiff’s written responses to Vox’s discovery requests. Both of these certifications were and

are correct: copies of the documents specifically referenced in those certificates of service were

actually served upon defense counsel on the date indicated.

       19.     I am not aware of any authority – and Vox has not cited any – which holds that an

attorney who signs a certificate of service also thereby certifies that the substantive responses

contained in the underlying documents being served are complete and correct.

       20.     As indicated at the September 19 hearing, I did prepare a draft of Mr. Wisser’s

responses and objections to Vox’s first set of interrogatories. However, I did not have the

authority to conduct a final review of those responses and, again, did not and could not certify

that document under Rule 26(g)(1).

       21.     I also indicated at the September 19 hearing that I communicated with Mr. Wisser

telephonically in helping to prepare his discovery responses. However, upon conducting further

investigation, I have not been able to verify that any telephone conversation with Mr. Wisser

took place prior to June 7, 2019. It is plausible that the conversation I had was with one of

LLF’s research analysts, and it is equally plausible that I conflated this matter with another

matter against Vox involving the identical opposing counsel, Chevrestt v. Vox Media, Inc., 1:18-

cv-11698-AT-GWG, which was proceeding through discovery simultaneously with this case. I

was counsel of record in the Chevrestt matter.




                                                 4
         Case 1:19-cv-01445-LGS Document 48 Filed 10/24/19 Page 5 of 6



       22.     On June 26, 2019, I served Plaintiff’s first production of documents and then

followed up with a supplemental production on June 27.

       23.     Between June 28, 2019 and August 13, 2019, I had no active involvement in this

case, other than being cc’d on e-mails.

       24.     On August 15, 2019, I defended Plaintiff’s deposition.

       25.     I thereafter took the depositions of defendant’s two witnesses, Olee Fowler and

Samantha Mason.

       26.     On Thursday, August 15, 2019, at 9:16 pm, I received an email from Ms. Strom,

lead opposing counsel, directed to both Mr. Liebowitz and myself, requesting a meet-and-confer

session regarding the present motion. Defense counsel wanted to meet on Friday, August 16. I

informed Ms. Strom that I was unable to meet because I was in the midst of drafting a complex

summary judgment motion. That motion was filed on August 16, 2019 in the matter of Chevrestt

v. Hearst Communications, Inc., 1:16-cv-05520-RA [Dkt. #s 46-50]. I was also unable to meet

on Monday, August 19 because I was due to file a reply brief in another complex matter, Zuma

Press v Getty Images, 16-cv-6110-AKH [Dkt. # 282].

       27.     As a result of my heavy involvement with dispositive motion practice, I informed

opposing counsel that I would be able to meet-and-confer on Tuesday, August 20, 2019 at 1:00

p.m. When opposing counsel indicated that she would be traveling at that time, I e-mailed to let

her know that I would make myself available at any time that day.

       28.     To the extent opposing counsel’s affidavit is attempting to accuse me of delaying

Vox’s proposed meet-and-confer session, such accusation is unfounded. I respectfully submit

that, particularly given my pre-existing briefing schedule, three business days to accommodate a




                                                5
          Case 1:19-cv-01445-LGS Document 48 Filed 10/24/19 Page 6 of 6



request to meet-and-confer on a proposed motion that does not request emergency relief is

consistent with professional standards of courtesy and civility.

       29.      When the meet-and-confer did take place, the topics of discussion were not

limited to the interrogatory verification. Opposing counsel raised a whole host of alleged

discovery infractions, as evidenced by Vox’s principal memorandum. But when I pressed

opposing counsel, Vox was unable to explain what prejudice it suffered as a result of those

alleged violations. Given that all the documents Vox requested had been produced prior to Mr.

Wisser’s deposition, and given that Mr. Wisser had updated his interrogatory responses with a

sworn verification, I was not persuaded that Vox’s proposed motion was properly motivated. I

commented that in all my years of practice, I had never seen a discovery motion filed based on

harmless errors that had been fully cured prior to judicial intervention. I stated that Vox was

more concerned with litigating “technical knick-knacks” than the merits of the case.

       30.     To the extent opposing counsel has accused me of making light of Vox’s

accusations concerning the June 7, 2019 verification, such is not the case. At the September 19

hearing, I openly acknowledged that a mistake had been made concerning the verification. But I

have also maintained that Vox’s accusations of “forgery” and “fraud” are inflammatory in

nature, not well-founded based on the surrounding circumstances, and not consistent with

prevailing legal authority.

                                                                     Respectfully Submitted:

Dated: October 24, 2019
New York, New York


                                                                     /s/jameshfreeman/
                                                                     JAMES FREEMAN




                                                 6
